UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6378


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

ANDREW J. DANZAELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, District
Judge. (7:05-cr-00024-gec-mfu-1; 7:09-cv-80196-gec-mfu)


Submitted:    June 1, 2010                  Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew J.    Danzaell, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant    United   States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andrew      J.    Danzaell     seeks     to    appeal       the    district

court’s orders dismissing as untimely his 28 U.S.C.A. § 2255

(West Supp. 2009) motion and denying his Fed. R. Civ. P. 59(e)

motion.       The orders are not appealable unless a circuit justice

or    judge    issues     a    certificate      of   appealability.             28   U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial    showing        of    the   denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,      537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Danzaell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3